In an action, inter alia, for a judgment declaring that the plaintiff is entitled to have its site plan application reviewed in accordance with the zoning designation that was in effect on the day the plaintiff’s site plan application was filed, the defendants appeal from an order of the Supreme Court, Suffolk County (Sweeney, J.), dated October 22, 2010 which denied its motion to vacate a judgment entered on January 22, 2010, pursuant to CPLR 5015 (a) and in the interest of justice.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic by our decision and order reversing the judgment (see Rocky Point Drive-In, L.P. v Town of Brookhaven, 93 AD3d 653 [2012] [decided herewith]). Angiolillo, J.E, Leventhal, Austin and Roman, JJ., concur.